Citation Nr: 1400003	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  08-00 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection effective from September 24, 2009 to August 29, 2011 for radiculopathy of the left lower extremity.

2.  Entitlement to service connection effective from September 24, 2009 to August 29, 2011 for radiculopathy of the left lower extremity.

3.  Entitlement to a disability rating in excess of 40 percent from December 1, 2010 for degenerative disc disease, lumbar spine.

4.  Entitlement to service connection for residuals of a head injury.

5.  Entitlement to a disability rating in excess of 10 percent prior to February 8, 2013 for chronic mixed headaches.

6.  Entitlement to a disability rating in excess of 30 percent from February 8, 2013 for chronic mixed headaches.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from various rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

A June 2007 rating decision denied service connection for residuals of a head injury.

An April 2010 rating decision, proposed to reduce a 40 percent rating in effect for degenerative disc disease, lumbar spine and denied a claim submitted September 24, 2009, for service connection for radiculopathy of the left and right lower extremities.

He perfected the lumbar spine service connection appeal after a September 2010 rating decision that decreased the rating from 40 to 20 percent effective December 1, 2010.  

An October 2010 rating decision continued a 10 percent disability rating for chronic mixed headaches.  A March 2013 rating decision increased the assigned rating for chronic mixed headaches from 10 to 30 percent, effective February 8, 2013.

An October 2011 rating decision the RO assigned a 40 percent rating for degenerative disc disease, lumbar spine, effective December 1, 2010 and granted service connection for radiculopathy of the left and right lower extremities effective from August 30, 2011.  Following these grants, the associated issues on page one remained on appeal.

The Veteran testified at hearings before a RO Decision Review Officer in August 2011, and before the undersigned Veterans Law Judge in August 2013.  The transcripts of those hearings are in the claim folder.

The issues of entitlement to: (1) service connection for residuals of a head injury, (2) a disability rating in excess of 10 percent prior to February 8, 2013 for chronic mixed headaches, and (3) a disability rating in excess of 30 percent from February 8, 2013 for chronic mixed headaches, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

1.  In a statement from the Veteran dated in August 2013, and received by the Board prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of his appeal of the claim of entitlement to service connection effective from September 24, 2009 to August 29, 2011 for radiculopathy of the left lower extremity; entitlement to service connection effective from September 24, 2009 to August 29, 2011 for radiculopathy of the right lower extremity; and

entitlement to a disability rating in excess of 40 percent from December 1, 2010 for degenerative disc disease, lumbar spine.


CONCLUSIONS OF LAW

1.  The criteria have been met for withdrawal of the claim of entitlement to service connection effective from September 24, 2009 to August 29, 2011 for radiculopathy of the left lower extremity.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).  

2.  The criteria have been met for withdrawal of the claim of entitlement to service connection effective from September 24, 2009 to August 29, 2011 for radiculopathy of the right lower extremity.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).  

3.  The criteria have been met for withdrawal of the claim of entitlement to a disability rating in excess of 40 percent from December 1, 2010 for degenerative disc disease, lumbar spine.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.   38 U.S.C.A. § 7105.   A Substantive Appeal may be withdrawn by an appellant or an appellant's authorized representative in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204.  

In a written submission signed by the Veteran and received on August 27, 2013, and received by the Board prior to the promulgation of the decision in the appeal, the appellant withdrew the appeal of the claims of entitlement to: (1) service connection effective from September 24, 2009 to August 29, 2011 for radiculopathy of the left lower extremity; (2) service connection effective from September 24, 2009 to August 29, 2011 for radiculopathy of the right lower extremity; and (3) a disability rating in excess of 40 percent from December 1, 2010 for degenerative disc disease, lumbar spine.

No allegations of errors of fact or law remain for appellate consideration on this appeal.  Accordingly, the Board does not have jurisdiction to review the appeal, and dismissal is warranted for these three claims. 


ORDER

The claim of entitlement to service connection effective from September 24, 2009 to August 29, 2011 for radiculopathy of the left lower extremity is dismissed.

The claim of entitlement to service connection effective from September 24, 2009 to August 29, 2011 for radiculopathy of the right lower extremity is dismissed.

The claim of entitlement to a disability rating in excess of 40 percent from December 1, 2010 for degenerative disc disease, lumbar spine is dismissed.


REMAND

The Veteran claims entitlement to a disability rating for chronic mixed headaches in excess of 10 percent prior to February 8, 2013, and in excess of 30 percent from February 8, 2013.  During the August 2013 Travel Board Hearing, he testified that his treating physician stated that his headaches had become worse since his last VA examination, and presently included prostrating headaches that were incapacitating.  The Veteran testified that he thought his physician had noted in treatment records as far back as 2011 that the Veteran had prostrating headaches. 

The Veteran has testified, and the evidence appears to indicate, that his service-connected chronic mixed headaches has worsened since he was last examined by VA.  Although he underwent VA general examination in February 2013, he last underwent VA neurological examination for his headaches in October 2009, more than four years ago.  

The Veteran's service-connected chronic mixed headaches rating claim must be remanded for a new examination to determine the current severity of his chronic mixed headaches.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

The Veteran claims entitlement to service connection for residuals of a head injury.  In the Veteran's original application claiming disability benefits, he reported that he had head injuries in service that resulted in current chronic conditions including headaches, vision problems and memory problems.  

Two service treatment records dated on the same day in March 1980 indicate that the Veteran was seen then after being hit on the head.  The first treatment record shows that he had a laceration of about 1.5 inches long, apparently on the scalp behind the left ear.  This was dressed and the Veteran was sent to the emergency room for further treatment.  

The second treatment record shows that the Veteran arrived by ambulance with a complaint of being struck on the head by a hydrovac, described as a large instrument of solid steel weighing about 2,025 pounds.  The provider noted there was no loss of consciousness, and pupils were equal and reactive to light and accommodation (findings were normal).  The provider noted that the scalp was injured by the equipment that morning.  The impression was laceration.  The treatment provider closed the laceration with sutures, which were removed in April 1980 when the provider described the wound as "healing ok."  

Subsequent service treatment records show treatment for various complaints and conditions, including headaches.  In January 1981 the Veteran was seen for complaints of migraine headaches and blurred vision.  An April 1982 service treatment report of X-ray examination of the nose shows a history of the Veteran jumping out of a truck and falling on his nose; and shows no fracture found.

The report of medical history in May 1982 shows that the Veteran reported he had frequent or severe headaches he identified as tension headaches.  On examination the neurologic evaluation was normal. 

Traumatic brain injury can result in three main areas of residual dysfunction: cognitive; emotional/behavioral; and physical, which includes neurological dysfunction such as motor and sensory dysfunction, hearing loss and tinnitus, neurogenic bladder or bowel, loss of sense of smell or taste; as well as seizures, gait, coordination, balance, speech, cranial nerve, autonomic nerve, and endocrine dysfunctions.  See C.F.R. 4.124a, Diagnostic Code 8045.  

The medical evidence on file after service reveals a number of findings of conditions that are potentially associated with manifestations of traumatic brain injury residuals.  The Veteran has competently reported symptoms of memory and vision problems.  He is service-connected for headaches, tinnitus, depression, and hearing loss.  VA and private medical records show a number of other conditions present including paresthesias; hemiparesis (weakness on one side of the body); anxiety; sleep apnea and sleep problems; history of glucose intolerance; cerebral vascular accident with some residual right sided defect; impaired memory (per Veteran's spouse); and slurred speech (associated with computed tomography findings of increased signal in the left external capsule thought to be possibly a subacute old infarct, and very small focus of mild T2 hyperintensity in the right frontal parietal deep white matter).  

There is a question of whether the evidence of the cited conditions could implicate residual of a traumatic brain injury, and if so, whether the etiology of such residuals is linked to noted head injuries in service.  

VA examiners at examinations in October 2008 and February 2011 have opined generally that there was no acute traumatic brain injury during service and no residuals found of any traumatic brain injury.  

During the August 2013 Travel Board Hearing, however, the Veteran testified that his treating physician had opined that the Veteran's head injuries in service could be causing all of the problems he was having.  

During that August 2013 hearing the Veteran indicated that he has had ongoing treatment since the last VA neurologic examination of February 2011, and had seen his treating physician most recently within the last six months.  The most recent VA treatment records on file found on Virtual VA, are dated in March 2013; and the most recent private treatment records are dated in August 2010.

As it appears that the Veteran may be receiving ongoing private or VA treatment relevant to his increased rating and service connection claims, any additional medical records pertaining to headaches or presumed associated cognitive, emotional/behavioral (psychiatric), or physical (including neurological dysfunction) abnormalities should be requested.

An examination is necessary that takes into consideration all available evidence.  As the record indicates that the Veteran has been receiving ongoing treatment including for conditions that are potentially residuals of traumatic brain injury, any medical records of treatment not in the claim file must be obtained prior to examination.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all medical care providers who have evaluated or treated him for his headaches, and for any cognitive, emotional/behavioral, or  physical/neurological condition claimed or potential residual of head injury in service.  Request copies of any pertinent private or VA medical records not currently of record from all sources identified.

2.  Notify the Veteran that he may submit statements from himself and others who have observed him, describing (1) their impressions regarding symptoms of his headaches and their impact on his social and occupational abilities; and (2) the various symptoms and impairment (cognitive, emotional/behavioral (psychiatric), and physical conditions (including neurological dysfunction)) resulting from his presumed residuals of head injuries/traumatic brain injury, and their onset and chronicity observed since active service.    

3.  After completion of the above, schedule the Veteran for a neurological examination to determine: (1) the nature, extent and severity of the Veteran's service-connected headaches, and the impact of that disability on his occupational functioning and daily activities; and (2) the presence and etiology of any residuals of head injuries/traumatic brain injury in service.  

The entire claim file (i.e., the paper claim file and any medical records contained in VBMS, Virtual VA, CAPRI, and AMIE, must be available and reviewed by the examiner, and such must be noted in the examination report.  If the examiner does not have access to VBMS or Virtual VA, then any relevant treatment records contained in those files that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

The examiner is to perform all indicated tests or studies necessary for a complete neurological evaluation of the service-connected chronic mixed headaches and of the claimed residuals of head injuries.  

All findings must be reported in detail.  

In offering opinions, the examiner must acknowledge and discuss the Veteran's report of symptoms of his headaches, and his report of a continuity of relevant symptoms of any residuals of head injuries since service.  

Headaches Examination:
The headaches examination must include a report of all pertinent findings to include a description of all symptomatology associated with the service-connected headaches.  The examiner must comment as to the nature and frequency of the Veteran's headaches and state whether they are characteristic prostrating attacks; and if so, estimate the average number of such attacks over the last several months, and describe the length and severity of such attacks.  The examiner must identify any other residual symptoms associated with the service-connected headaches or its disease process. 

The examiner must opine as to whether the Veteran's headaches disability is productive of either (1) characteristic prostrating attacks occurring on average once a month over the last several months, or (2) very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

The examiner must comment on the impact of the headaches disability on the Veteran's ability to work.  The examiner must set forth a complete rationale for all findings and conclusions in a legible report. 

Residuals of Head Injury Examination:
The residuals of head injury examination must report diagnoses of all present conditions potentially residual to in-service head injury: including cognitive (such as memory, concentration, attention or executive function), emotional/behavioral (neuropsychiatric conditions), or physical neurologic conditions (such as motor and sensory dysfunction, neurogenic bladder or bowel, loss of sense of smell and taste, seizures; or dysfunctions of gait, coordination, balance, speech, cranial nerve, autonomic nerve, and endocrine system).

On consideration of the clinical history, examination of the Veteran, and all potential traumatic brain injury residuals identified, the examiner must opine as to whether it is at least as likely as not (probability of at least 50 percent) that the Veteran has one or more residuals of head injury in service due to traumatic brain injury, to include claimed vision or memory dysfunction.  

If such likelihood is opined, the examiner must identify each such cognitive, emotional/behavioral, or physical neurologic condition that is residual to head injury in service, including noted head injuries in March 1980 and April 1982.
 
4.  After the above development, adjudicate the claims on appeal.  If any benefit sought is denied, then provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


